Citation Nr: 0638978	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  99-15 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Montgomery, 
Alabama


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at Montclair Baptist Medical Center from July 
14, 2002, to July 18, 2002.  

(The issue of entitlement to service connection for 
hypertension, to include as a chronic disability resulting 
from an undiagnosed illness, is the subject of a separate 
decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 1991 
with additional service in the reserves.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Medical Center (MC).


REMAND

The Board concludes that a remand is necessary in this case.  
First, there is no letter informing the veteran of the 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102-5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006).

Second, in denying the claim for reimbursement, the VAMC 
determined that VA facilities were feasibly available.  In 
making that determination, a VA physician noted that the 
Montclair Baptist Medical Center was located in Birmingham, 
Alabama.  The VA facility is also located in Birmingham, 
Alabama, but there is no evidence that such facility could 
have treated the veteran had he been admitted at that time, 
to include whether a bed was available and/or the distance 
between the Clay County Hospital (from where the veteran was 
transferred) and the private facility and the distance from 
Clay County Hospital to the VA facility.  It is indicated 
that the appellant was airlifted to the Baptist Medical 
Center, and it is unclear whether there was feasible 
transportation to the VAMC.

Third, in the veteran's VA Form 9, Appeal to the Board of 
Veterans' Appeals, he asserted that when he and his wife 
arrived at Montclair Baptist Medical Center, the veteran's 
spouse informed the hospital that her husband was a veteran 
and requested that he be moved to the VA facility when 
possible.  He stated his wife was told that such was out of 
the question and added he had a letter from his physician at 
that facility corroborating such statement.  Such letter 
should be submitted for consideration.  

Finally, appellant has requested a Travel Board hearing.  
These are scheduled by the RO.  After the above development, 
if the matter is not resolved to the appellant's 
satisfaction, such hearing should be scheduled.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Send the veteran a VCAA letter 
providing the following information: the 
evidence necessary to substantiate the 
claim for entitlement to reimbursement 
for unauthorized medical expenses; the 
evidence that VA will seek to provide and 
that the claimant is expected to provide; 
and request that the claimant provide any 
evidence in his possession that pertains 
to the claim, to include the letter from 
the veteran's physician at Montclair 
Baptist Medical Center.  Allow the 
claimant at least 60 days to submit any 
evidence or request that VA assist it in 
obtaining evidence.  

2.  Obtain an opinion by the appropriate 
VA personnel regarding the feasibility of 
the VA facility, to include whether a bed 
was available for the specific treatment 
needed by the veteran and/or the distance 
between the Clay County Hospital (from 
where the veteran was transferred) and 
the private facility and the distance 
from Clay County Hospital and the VA 
facility.  Also, indicate whether 
transportation to the VA facility was 
feasible in view of the airlifting of the 
veteran to the private facility.

3.  The VAMC may conduct any additional 
development necessary to decide the 
issue.  Additional adjudication of the 
issue should then be undertaken in 
accordance with all appropriate laws and 
regulations.

4.  If the claim remains denied, issue a 
supplemental statement of the case.

5.  Thereafter, if the matter is not 
resolved to the appellant's satisfaction, 
arrangements should be made for a Travel 
Board hearing at the Regional Office.  
Appellant and his representative should 
be notified in writing of the time and 
place to report.  If appellant no longer 
desires such hearing, the request for the 
hearing should be withdrawn in writing to 
the Regional Office, or Medical Center, 
and associated with the medical 
administration folder.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


